J-A20007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANTOINETTE CANDELARIA                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THE HOSPITAL OF THE UNIVERSITY             :
    OF PENNSYLVANIA, THE UNIVERSITY            :
    OF PENNSYLVANIA HEALTH SYSTEM              :   No. 2197 EDA 2021
    AND THE TRUSTEES OF THE                    :
    UNIVERSITY OF PENNSYLVANIA,                :
                                               :
                       Appellants              :

                  Appeal from the Order Entered April 9, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 180901319


BEFORE:      STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                        FILED SEPTEMBER 16, 2022

        The Hospital of the University of Pennsylvania, the University of

Pennsylvania Health System, and the Trustees of the University of

Pennsylvania (collectively, Appellants), appeal from the order entered in the

Philadelphia County Court of Common Pleas on April 9, 2021, denying their

motion for summary judgment. After careful review, we reverse and remand

for the entry of summary judgment in favor of Appellants.

        We glean the following factual and procedural history from the record.

Antionette Candelaria (Appellee) initiated this civil action on December 2,

2019, with the filing of a complaint against Appellants, her former employer,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20007-22



alleging negligence and loss of consortium. The loss of consortium claim was

dismissed on February 17, 2021, leaving only the negligence claim at issue.

Appellee alleged in her complaint that Appellants failed to investigate her

allegations regarding the inappropriate conduct of her then co-worker, James

Esposito.   Specifically, Appellee alleged that in November of 2016, Mr.

Esposito “grabbed his crotch and exposed his naked penis” to her. Complaint,

12/2/19, at ¶ 17.    Appellee “immediately expressed her revulsion at his

behavior” and reported him to her department manager. Id. at ¶ 18. Her

manager then allegedly reported the incident to Appellants’ human resources

department; however, no one from human resources ever contacted Appellee.

Id. at ¶¶ 19-20. She further averred that no disciplinary actions were taken

against Mr. Esposito. Id. at ¶ 21. Appellee stated Mr. Esposito “continued

his vulgar verbal taunting and sexual [sic] inappropriate gestures” throughout

the remainder of November 2016 and into January 2017. Id. at ¶¶ 23-24.

She also alleged “[Mr.] Esposito even had the audacity to shoulder check [her]

in the hallway while she was with a patient.” Id. at ¶ 25. Appellee submitted

that despite her “numerous reports of sexual harassment and discrimination,

[Appellants] took no meaningful action to curtail [Mr. Esposito’s] behavior[,]”

causing her to resign in January of 2017. Id. at ¶¶ 27-28.

      On March 1, 2021, Appellants moved for summary judgment seeking

dismissal of the complaint on the grounds that “[Appellee’s] action is premised

on conduct that falls squarely within the scope of the Pennsylvania Human

Relations Act (“PHRA”), 43 Pa.C.S. §[§] 951[-963], and the jurisdiction of the

                                     -2-
J-A20007-22



Pennsylvania Human Relations Commission (“PHRC”). Motion for Summary

Judgment (“MSJ”), 3/1/21, at ¶ 2.              Appellants asserted that Appellee had

“attempted to bypass the legislature’s carefully crafted administrative

framework by asserting a common law negligence claim rather than asserting

a proper claim under the PHRA[,]” and that the complaint must be dismissed,

as the PHRA preempts common law causes of action.                   Id. at ¶¶ 3-5.

Alternatively, Appellants argued that Appellee “cannot establish a claim for

negligence as a matter of law[,]” as Pennsylvania courts have not recognized

“an employer’s duty to provide a workplace free of sexual harassment outside

of the PHRA (or the analogous Title VII of the Civil Rights Act of 1964[, 42

U.S.C. §§ 2000e-1 to 2000e-17]).” Id. at ¶¶ 6-7.

       On April 9, 2021, the trial court denied Appellants’ motion for summary

judgment, finding that a genuine issue of material fact persisted, i.e., whether

the actions of Mr. Esposito were targeted towards women. See Order, 4/9/21

(single page); Trial Ct. Op., 4/4/22, at 2-3 (unpaginated). On June 30, 2021,

Appellants timely filed a petition for permission to appeal,1 which was granted
____________________________________________


1 On May 6, 2021, pursuant to Pa.R.A.P. 1311(b), Appellants filed a motion to
amend the language of the April 9, 2021, order to include the language
specified in 42 Pa.C.S. § 702(b) that would permit them to appeal. See 42
Pa.C.S. § 702(b) (“When a court . . ., in making an interlocutory order in a
matter in which its final order would be within the jurisdiction of an appellate
court, shall be of the opinion that such order involves a controlling question
of law as to which there is substantial ground for difference of opinion and
that an immediate appeal from the order may materially advance the ultimate
termination of the matter, it shall so state in such order.”). The trial court
denied Appellants’ motion to amend on June 3, 2021. See Pa.R.A.P.
1311(a)(1) (allowing an appeal by permission from an interlocutory order for
which certification pursuant to 42 Pa.C.S. § 702(b) was denied).

                                           -3-
J-A20007-22



by this Court on November 4, 2021. The trial court directed Appellants to file

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

They timely complied. On April 4, 2022, the trial court filed its Rule 1925(a)

opinion.

      Appellants now present the following sole issue for our review on appeal:

“Whether [Appellee]’s negligence claim—premised on an alleged sexually

hostile work environment—must be dismissed because the [PHRA] preempts

such a claim as a matter of law and because no common law duty exists to

support [her] negligence claim?” Appellants’ Brief at 4.

      We review the merits of Appellants’ claim mindful of the following, well-

settled principles:

             Our scope of review of a trial court’s order granting or
      denying summary judgment is plenary, and our standard of review
      is clear: the trial court’s order will be reversed only where it is
      established that the court committed an error of law or abused its
      discretion.

             Summary judgment is appropriate only when the record
      clearly shows that there is no genuine issue of material fact and
      that the moving party is entitled to judgment as a matter of law.
      The reviewing court must view the record in the light most
      favorable to the nonmoving party and resolve all doubts as to the
      existence of a genuine issue of material fact against the moving
      party. Only when the facts are so clear that reasonable minds
      could not differ can a trial court properly enter summary
      judgment.

Michael v. Stock, 162 A.3d 465, 472-73 (Pa. Super. 2017) (citation omitted).

      Instantly, Appellants claim that the trial court erred in denying its

motion for summary judgment, because Appellee’s “negligence claim” is

essentially a sexual harassment claim which falls squarely within the scope of

                                     -4-
J-A20007-22



the PHRA and the jurisdiction of the PHRC. Appellants’ Brief at 10. In support

of its argument, Appellants note that Appellee references sexual harassment

and the creation of a hostile work environment numerous times in her

complaint.    Id. at 16.    Additionally, they point to Appellee’s deposition

testimony, in which she stated that “Mr. Esposito sexually harassed her and

that her negligence claim was premised on Mr. Esposito’s behavior and

[Appellants’] failure to respond to her reports of sexual harassment . . . .” Id.

at 17, citing N.T. Deposition, 10/26/20, at 70-71. Despite her admission that

her claim is based on alleged sexual harassment, Appellants argue that

Appellee “has ignored the fact that the PHRA is the exclusive remedy for her

claims and, instead, attempted to assert a common law claim for negligence

against [them].” Id. at 10. Moreover, they assert that her negligence claim

fails, as there is no common law duty to provide a “safe workplace,” as alleged

by Appellee. Id. at 20-21. Finally, Appellants contend that, “[b]ecause no

duty exists at common law for an employer to maintain a safe workplace that

is free from sexual harassment, [Appellee] cannot establish . . . negligence .

. . as a matter of law[,]” and the trial court’s denial of its request for summary

judgment should be reversed. Id. at 21-22. We agree.

      Section 955 of the PHRA provides, in relevant part: “It shall be an

unlawful discriminatory practice, unless based upon a bona fide occupational

qualification, … [f]or any employer because of . . . sex . . . to otherwise

discriminate against such individual . . . with respect to . . . conditions or

privileges of employment . . . .” 43 P.S. § 955(a). The PHRA establishes a

                                      -5-
J-A20007-22



right to a remedy for discrimination in employment because of sex and

prescribes the exclusive procedures by which such rights shall be enforced.

See 43 P.S. § 953 (“The opportunity for an individual to obtain employment

for which he is qualified . . . without discrimination because of . . . sex . . . is

hereby recognized as and declared to be a civil right which shall be enforceable

as set forth in this act.”); 43 P.S. § 962(b) (providing, as to acts declared

unlawful by Section 955 of the PHRA, “the procedure herein provided shall . .

. be exclusive”).

        In Clay v. Advanced Computer Applications, Inc., 559 A.2d 917 (Pa.

1989), the Pennsylvania Supreme Court made it clear that an employee must

exhaust the remedies provided for under the PHRA before commencing an

action in state court. It explained that to allow otherwise would frustrate the

statutory scheme of the PHRA and “would result in the very sort of

burdensome, inefficient, time consuming, and expensive litigation that the

PHRC was designed to avert . . . .” Id. at 920. The Court further reasoned

that,

        by requiring initial utilization of administrative remedies,
        aggrieved parties are not deprived of their ultimate resort to the
        courts. It is provided in [S]ection 962(c) of the PHRA that the
        rights of a complainant thereunder shall not be foreclosed from
        being pursued in the courts, if, within one year after the filing of
        a complaint, the PHRC dismisses the complaint or fails to enter a
        conciliation agreement to which the complainant is a party. 43
        P.S. § 962(c). The purpose for providing final, rather than initial,
        resort to the courts was described in Lukus v. Westinghouse
        Electric Corp., 419 A.2d 431, 455 ([Pa. Super.] 1980) (citation
        omitted):



                                       -6-
J-A20007-22


            The legislative history of [S]ection 962(c) shows that the
         Legislature intended that the PHRC should have exclusive
         jurisdiction of a complaint alleging violations under the
         PHRA for a period of one year in order to conduct an
         investigation of the charges and, if possible, conciliate the
         matter.     1974 Pa.Legis.J. 6396-98.       The reasons the
         Legislature chose . . . to postpone a complainant’s right to
         seek redress by an action in court are clear. The PHRC
         possesses a “particular expertise” in the area of unlawful
         discrimination not possessed by the courts. By requiring a
         complainant first to [report] to the PHRC, the Legislature
         ensured maximum use of the PHRC’s expertise, thereby
         minimizing the inefficient use of judicial resources (and its
         attendant expense and embarrassment of the parties). In
         other words, the rationale of the principle of exhaustion of
         administrative remedies, applicable to other areas of
         administrative law, is also applicable to actions brought
         under section 962(c) of the PHRA.

Id.   See also Weaver v. Harpster, 975 A.2d 555, 569 n.13 (Pa. 2009)

(underscoring “the [L]egislature’s clear intention to preempt a common law

cause of action for unlawful sex discrimination”).

      Based on the foregoing, there is no question that where an action falls

within its scope, the PHRA preempts a common law tort claim, and a complaint

must first be filed with the PHRC. Hence, the determining factor in this matter

is whether the allegations set forth in Appellee’s complaint constitute an

actionable claim within the ambit of the PHRA. For the following reasons, we

believe that they do.

      The prohibition of discrimination on the basis of sex outlined in Section

955(a) of the PHRA “has been interpreted to include sexual harassment that

is severe or pervasive enough to create a hostile work environment.”

Philadelphia Housing Authority v. American Federation of State,



                                     -7-
J-A20007-22



County and Municipal Employees, 956 A.2d 477, 484 (Pa. Commw.

2008).2    “Hostile environment sexual harassment occurs when unwelcome

sexual advances, requests for sexual favors, and other verbal or physical

conduct of a sexual nature has the purpose or effect of unreasonably

interfering with an individual’s work performance or creates an intimidating,

hostile or offensive working environment.” Hoy v. Angelone, 691 A.2d 476,

480 (Pa. Super. 1997) (citation omitted). See also Renna v. PPL Electric

Utilities, Inc., 207 A.3d 355, 368 (Pa. Super. 2019) (recognizing a hostile

work environment as a form of discrimination and a cognizable claim under

the PHRA).

       “The basis of an employer’s liability for hostile environment . . .

harassment depends on whether the harasser is the victim’s supervisor or

merely a coworker.” Renna, 207 A.3d at 368, quoting Huston v. Procter &

Gamble Paper Products Corp., 568 F.3d 100, 104 (3d Cir. 2009).3 Where

the harasser is a coworker, as in the instant matter, employer liability exists

       if the employer failed to provide a reasonable avenue for
       complaint or, alternatively, if the employer knew or should have
____________________________________________


2 Although decisions made by the Commonwealth Court are not binding on
this Court, they may be considered for persuasive authority. See Kraus v.
Taylor, 710 A.2d 1142, 1144 (Pa. Super. 1998).

3 Generally, PHRA claims are analyzed under the same standards as their
federal counterparts. Thus, while not binding on this Court, in interpreting
the PHRA, we may look to federal court decisions interpreting Title VII of the
Civil Rights Act of 1964. See Kroptavich v. Pennsylvania Power and Light
Co., 795 A.2d 1048, 1055 (Pa. Super. 2002); Hoy v. Angelone, 691 A.2d
476, 480 (Pa. Super. 1997) (citations omitted).


                                           -8-
J-A20007-22


      known of the harassment and failed to take prompt and
      appropriate remedial action. That is, an employer may be directly
      liable for non-supervisory co-worker . . . harassment only if the
      employer was negligent in failing to discover the coworker
      harassment or in responding to a report of such harassment.

Renna, 207 A.3d at 368-69, quoting Huston, 568 F.3d at 104.

      Thus, it is well-settled:

      To succeed on a hostile work environment claim, the plaintiff must
      establish that 1) the employee suffered intentional discrimination
      because of his/her sex, 2) the discrimination was severe or
      pervasive, 3) the discrimination detrimentally affected the
      plaintiff, 4) the discrimination would detrimentally affect a
      reasonable person in like circumstances, and 5) the existence of
      respondeat superior liability.

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013). See

also Vazquez v. Carr & Duff, Inc., No. CV 16-1727, 2020 WL 3869731, at

*3 (E.D. Pa. July 8, 2020).

      Instantly, Appellee expressly avers in her complaint that Appellants

“created, permitted, tolerated, encouraged and foster[ed] a sexually hostile,

intimidating, demeaning, degrading, and demoralizing environment, which

hostile environment was ongoing and pervasive from November 2016 until

January 2017[.]” Complaint at ¶ 36(a). She further avers: (1) Appellants

“failed to create and/or implement policies/procedures . . . to address

workplace sexual/physical harassment,” id. at ¶ 36(j); (2) they failed to

“investigate sexual harassment claims,” id. at ¶ 36(k); and (3) they “failed to

deal expeditiously and fairly when they had knowledge of sexual harassment

within [its] departments[.]” Id. at ¶ 36(l). Moreover, even in her deposition

testimony, Appellee stated that she believed Mr. Esposito “sexually harassed”


                                     -9-
J-A20007-22



her and acknowledged that she is suing Appellants because they failed to

respond to her reports of sexual harassment. See N.T. Deposition at 128-29.

      Thus, in her own words, Appellee’s claim mirrors most of the requisite

elements to establish a sexual harassment claim by way of hostile work

environment.    The only element in dispute is whether Appellee endured

discrimination on the basis of sex. Notably, in her appellate brief, she insists

that her claims are not based on sexual harassment or gender discrimination,

and thus, the PHRA is not applicable.         See Appellee’s Brief at 7.    She

acknowledges that Mr. Esposito’s behavior was “vulgar” but puzzlingly claims

that his actions were not “of a sexual nature because of gender.” Id. at 12.

Instead, Appellee argues that Mr. Esposito’s actions towards her were the

result of “personal animus” and were not sexually motivated. Id. at 12-13,

15.   See also id. at 13 (noting Mr. Esposito’s conduct was “personally

motivated” because Appellee was “well regarded by her peers and patients

and [she] reported him after [his] telling an inappropriate ‘joke’”).       She

explains:

      [T]here is no evidence that [Mr.] Esposito’s conduct was sexually
      motivated. He did not sexually proposition [Appellee]. He did not
      make any sexual advances toward [her]. He was never involved
      in any type of romantic relationship with [her]. Instead, … [Mr.]
      Esposito’s conduct may have been solely motivated by what he
      perceived to be criticism by a revered and respected co-worker,
      i.e., personal animus.

Id. at 15.




                                     - 10 -
J-A20007-22



      Similarly, in explaining its finding that a genuine issue of material fact

persisted, i.e., whether Mr. Esposito’s actions were targeted towards women,

the trial court opined:

      It is entirely conceivable that [Mr. Esposito] may have randomly
      uttered vulgar statements and exposed himself to other
      employees regardless of their sex or gender. If [Mr. Esposito] was
      opportunistic rather than targeted and [Appellee’s] matter was
      dismissed for not initiating a complaint with the PHRC[] because
      she is a woman, yet allowing a nonprotected class to proceed
      immediately through the courts, such results would inflict greater
      harm than that which was intended to be remedied by enactment
      of the PHRA.

TCO at 3 (unpaginated).

      We reject both Appellee’s argument and the trial court’s reasoning in

support of its refusal to grant Appellants summary judgment. Contrary to

their suggestion, sexual motivation of the harasser is not a prerequisite to

establishing a claim for sexual harassment.        In fact, the Third Circuit

pronounced that “[t]he intent to discriminate on the basis of sex in cases

involving sexual propositions, innuendo, pornographic materials, or sexual[ly]

derogatory language is implicit, and thus should be recognized as a matter of

course.” Vazquez, 2020 WL 3869731 at *4, quoting Moody v. Atlantic City

Board of Education, 870 F.3d 206, 214 (3d. Cir. 2017). See also id. (“When

the harassing conduct is sexual or sexist in nature, the but-for element will

automatically be satisfied in determining whether harassment occurred on the

basis of sex.”) (cleaned up; citation omitted). There is no question that Mr.

Esposito’s alleged conduct towards Appellee was of a sexual nature; thus,

discrimination on the basis of sex is implicit.

                                      - 11 -
J-A20007-22



       Accordingly, we reverse the trial court’s April 9, 2021, order denying

Appellants’ motion for summary judgment and remand with instructions for

the trial court to enter summary judgment in favor of them.4

       Order reversed. Case remanded. Jurisdiction relinquished.

       Judge Pellegrini joins the memorandum.

       Judge Stabile concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2022




____________________________________________


4 As a result of our determination that Appellee’s claim falls within the scope
of the PHRA, we need not address Appellants’ argument that Appellee failed
to establish a common law claim for negligence. See Clay, supra (clarifying
the PHRA preempts a common law tort action). However, we would agree
with Appellants that her complaint failed to identify a common law duty that
was allegedly breached by them. See Ford v. Oliver, 176 A.3d 891, 905 (Pa.
Super. 2017) (“Under Pennsylvania law[, i]n order to hold a defendant liable
for negligence, the plaintiff must prove[, inter alia,] a legally recognized duty
that defendant conform to a standard of care [and that] the defendant
breached that duty . . . .”).

                                          - 12 -